UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6517


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LENNELL DYCHES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Senior
District Judge. (8:06-cr-00136-JFA-1)


Submitted:   August 20, 2015                 Decided:   August 27, 2015

                       Amended:   August 27, 2015


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lennell Dyches appeals the district court’s order denying

his self-styled “Federal Rules of Civil Procedure Rule 60(b)(6)

Motion   for   Reconsideration     of    Sentence”    as   a   successive   and

unauthorized 28 U.S.C. § 2255 (2012) motion, and denying his

motions for transcripts at government expense, to review the

original “wet-ink” signature on his plea agreement, and for an

evidentiary hearing.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          United States v. Dyches, No. 8:06-cr-

00136-JFA-1    (D.S.C.   Apr.    2,     2015).   We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                        2